DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
In view of the Appeal Brief filed on 5/7/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786        
                                                                                                                                                                                                
Response to Arguments
Applicant’s arguments, see Appellant’s remarks, filed 5/7/2021, with respect to the rejection(s) of claim(s) 29–33 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.  For clarification, the claims 12/14/2020 are examined below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The original set of claims in this application were filed on 8/10/2016.  Instant claims 29–33 were first introduced on 7/24/2020.  Claims 29–33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 29 recites a “glass fiber or frit comprises long thin melted glass strands intermixed with one another in wool-like structure.”  However, the instant Specification provides for the “product[ion of] long thin melted glass strands or fibers.”  Spec. ¶ 32, see also Spec. ¶¶ 33.  Accordingly, the instant Specification does not provide for a “glass fiber or frit compris[ing] long thin melted glass strands intermixed with one another in wool-like structure.”  Instead, the Specification provides for the production of glass fibers, glass strands, and glass frit formed form the jet-milling of glass fibers.  See Spec. abstract, ¶¶ 9, 18, 49.  
Claims 30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 30 requires the glass fiber or frit of claim 29 to have a “strand thickness of less than about 500 microns.”  Paragraph 0008 of the instant Specification also describes a glass fiber or frit having strand thickness of less than about 500 microns, but fails to mentions that the fiber or frit comprises strands.  The scope of claim 30 is indefinite because it is unclear to the Examiner as to whether the glass fiber or frit has a thickness 
Claim 32 recites the limitation "particle size diameter" in the frit of claim 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites “wherein the glass strands and the frit are of a same material composition as one another.”  Claim 33 ultimately depends from claim 29, which requires a glass fiber or frit comprising glass strands.  Therefore, claim 33 is indefinite because it is not further limiting in that the frit and strands necessarily of a same materials because the frit is made up of the strands.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (US 3,732,181).

oC to make fibers.    Ray at 4:1–8, 5:55–6:1, 6:74–7:5, 9:32–42.  The glass fibers of Ray may be joined to form a larger fiber.  Id. at 6:59–7:22.  The glass fibers have diameters ranging from 100 nm to 100 microns.  Id. at 7:6–22.  


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 31 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ray.
As set forth above, Ray teaches the formation of glass fibers with glass feedstock and fiber glass transition temperatures of less than 200oC, wherein the feedstock and fibers are made from phosphate and/or borate glass.  See Ray at 4:1–8, 5:55–6:1, 6:74–7:5, 9:32–42.  
Accordingly, claim 31 is rejected as it is reasonable to presume that the glass transition temperature of the glass fibers of Ray is less than or equal to 120% of a glass transition temperature of bulk glass feedstock of the same material composition.  This presumption is based on using the same glass materials to form fibers.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald
In addition, the presently claimed property of a glass fiber transition temperature that is less than or equal to 120% of a glass transition temperature of bulk glass feedstock of the fiber material would obviously have been present one the Ray product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.
Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786